— Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed May 3, 1978, upon his conviction of grand larceny in the third degree, on his plea of guilty, the sentence being an indeterminate prison term with a maximum of three years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to a five-year period of probation and case remanded to Criminal Term (1) for the imposition of such conditions as the court, in its discretion, deems "reasonably necessary” (Penal Law, § 65.10), said conditions to include the requirement that the defendant remain at Daytop Village until he successfully completes its program and (2) for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Rabin, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.